United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1998
                                    ___________

Securities and Exchange Commission, *
                                    *
             Appellee,              *
                                    *
      v.                            *
                                    * Appeal from the United States
John W. Lawton,                     * District Court for the
                                    * District of Minnesota.
             Appellant,             *
                                    * [UNPUBLISHED]
Paramount Partners, LP;             *
Crossroad Capital Management, LLC, *
                                    *
             Defendants.            *
                               ___________

                              Submitted: January 3, 2012
                                 Filed: January 6, 2012
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      In this civil fraud action brought by the Securities and Exchange Commission
against John Lawton, a hedge fund he managed, and his investment firm, Lawton
consented to an order permanently enjoining and restraining defendants from
committing securities violations, and obligating them to disgorge ill-gotten gains with
prejudgment interest and to pay a civil penalty. Lawton now appeals the district
court’s1 order denying his Federal Rule of Civil Procedure 60(b) motion to vacate the
order entered upon his consent, and he challenges the court’s disgorgement
calculations. Following careful review, we find no abuse of discretion. See White
v. National Football League, 585 F.3d 1129, 1136 (8th Cir. 2009) (reviewing for
abuse of discretion denial of Rule 60(b) motion to amend consent judgment); SEC v.
AbsoluteFuture.com, 393 F.3d 94, 96 (2d Cir. 2004) (per curiam) (review of
imposition and calculation of disgorgement is for abuse of discretion); SEC v. First
City Financial Corp., 890 F.2d 1215, 1232 (D.C. Cir. 1989) (defendant has burden of
rebutting SEC’s disgorgement calculation; risk of uncertainty in measuring unjust
enrichment should fall on wrongdoer whose illegal conduct created that uncertainty).



      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-